Defendants in error have interposed a motion to dismiss the writ of error issued out of this court by plaintiff in error on the ground that no brief has been filed by plaintiff in error within fifteen days after the cause was placed on the calendar of this court as required by paragraph 1 of rule 3 of the court rules.
According to the record of the clerk of the supreme court the above cause was placed on the calendar of the court on April 13, 1936. Under the rule of the supreme court above referred to plaintiff in error is entitled to fifteen days after the cause is placed on the calendar within which to file its brief. That period of time having not yet elapsed, the motion to dismiss is premature and therefore must be overruled.
Motion overruled.